IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41402
                         Summary Calendar



                     LENARD ALFRED SMOCK, JR.,

                                         Plaintiff-Appellant,

                              versus

  UNIT HEALTH ADMINISTRATOR, Gurney Unit; UNIDENTIFIED DIXON,
  Doctor, Gurney Unit; UNIDENTIFIED TALLIAFERRO, Lieutenant,
  Gurney Unit; UNIDENTIFIED GUYTON, Correctional Officer,
   Gurney Unit,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-391
                       --------------------
                           May 31, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lenard Alfred Smock, Texas prisoner # 885088, appeals the

district court's dismissal without prejudice of his pro se, in

forma pauperis ("IFP") 42 U.S.C. § 1983 for want of prosecution.

The district court dismissed the appeal for want of prosecution

because two of the court's orders directed to Smock were returned

as undeliverable and the court concluded that Smock had failed to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41402
                                 -2-

provide the court with a current address.     Smock has also moved for

a jury trial, for appointment of counsel, and for his claims that

were severed and transferred by the district court to be combined.

Finally, Smock has filed a motion to expedite his appeal.

     The decision to dismiss a case for want of prosecution is

within the sound discretion of the district court. Green v. Forney

Eng’g Co., 589 f.3d 243, 247 (5th Cir. 1979) (citing Link v. Wabash

Railroad Co., 370 U.S. 626, 630-31 (1962)).    We review such rulings

for abuse of discretion.   Id.   “The authority of a court to dismiss

sua sponte for lack of prosecution has generally been considered an

‘inherent power,’ . . . necessarily vested in courts to manage

their own affairs so as to achieve the orderly and expeditious

disposition of cases.”   Link, 370 U.S. at 630-631; see also Fed. R.

Civ. P. 41(b).

     Smock's appellate brief argues the merits of his complaint but

he does not challenge the district court's order dismissing the

complaint for want of prosecution.    Smock has thus waived the only

issue for appeal, see Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987), and we find no abuse of discretion in the

district court’s ruling. This appeal is without arguable merit and

is thus frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).      It is therefore DISMISSED.     See 5TH CIR. R. 42.2.

Smock's motions are DENIED.
                               No. 01-41402
                                    -3-

     The dismissal of this appeal counts as one strike under the

Prison Litigation Reform Act.        See Adepegba v. Hammons, 103 F.3d
383, 387 (5th Cir. 1996).      Smock is WARNED that if he accumulates

three "strikes" under 28 U.S.C. § 1915(g) he will not be able to

proceed IFP in any civil action or appeal filed while he is

incarcerated   or   detained   in   any   facility   unless   he    is   under

imminent   danger   of   serious    physical   injury.    See      28    U.S.C.

§ 1915(g).

     APPEAL DISMISSED, MOTIONS DENIED, SANCTIONS WARNING ISSUED.